IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CLAUDE D. CLARK,                           : No. 223 WAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
WALTER R. PEUGH,                           :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.